DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment received on 03/04/2022. Claims 16-17 have been newly added. Therefore, claims 1-17 remain pending in this application.
The objection to the drawings has been withdrawn in light of the Replacement Drawings received on 03/04/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-14 and 16-17 are drawn to a method which is within the four statutory categories (i.e. process).   Claim 15 is drawn to a system which is within the four statutory categories (i.e. machine).  
Step 2A, Prong 1:
Claim 1 has been amended now to recite: 
“i) measuring zero, one or more values of one or more metabolic and/or nutritional markers M from said subject or group of subjects, 
ii) applying an adaptive Bayesian model on the zero, one or more values measured for the one or more markers M of step i) to derive individual distributions of expected values for each marker M in said subject or group of subjects, 
iii) deriving from said individual distributions some individual reference Z scores and individual reference ranges for a given specificity level of each marker M, 
iv) measuring one or more additional values for one or more markers M in said subject or group of subjects, 
v) comparing said one or more measured values to said one or more individual reference Z score and individual reference ranges, wherein a deviation of said one or more measured values from said one or more individual reference Z scores and ranges is indicative of a specific nutritional requirement in said subject or group of subjects, and 
vi) providing a nutritional recommendation that would address said specific nutritional requirement of step v).”. 
These steps correspond to mathematical concepts, which is an abstract idea. The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculations” as an exemplar of an abstract idea. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, limitations (i) to (vi) fall into the “mathematical concept” grouping of abstract ideas.
Dependent claims also recite mathematical calculations, such as, claim 3 recites “wherein the presence or absence of a specific nucleotide sequence associated to a genetic polymorphism of said one or more markers M or specific physiological status in said subject or group of subjects is inferred from said one or more values in step i).” and claim 4 recites “wherein the presence of an E2 variant of marker Apolipoprotein E in said subject or group of subjects is inferred from measured alpha-tocopherol levels.”. 

Claim 11 recites:
a. applying a statistical method on measured metabolic and/or nutritional marker levels in order to derive an individual reference range for a given nutrient, 
b. comparing the measurements of one or more additional metabolic and/or nutritional marker values to their individual reference ranges in order to define nutritional requirements in said subject or group of subjects, 
c. providing a recommendation that would address said nutritional requirements, 
d. providing a personalized nutrition management solution to said subject or group of subjects in order to correct deviations of the measured metabolic and/or nutritional marker values that are outside of the individual reference ranges towards values which are back within the individual reference ranges.”
These steps correspond to certain methods of organizing human activities (e.g. this is a method of managing interactions between people, such as a user following rules and instructions). For instance, a user can apply a statistical model on the measured data and making a determination on nutritional requirements in the subject by comparing the measurements to the individual reference ranges. 
Therefore, claims recite abstract ideas.
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. Claims do not recite any additional elements that integrate the abstract idea into a practical application. The claims are directed to applying a statistical model to determine a nutritional recommendation for a subject. 
Claims also recite additional limitations beyond abstract idea, such as measuring metabolic markers from a subject, measuring additional values for one or more markers in the subject, which are insignificant extra-solution activities (see MPEP 2106.05 (g)), which does not provide a practical application for the abstract idea.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements recited in the claims that can integrate the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Therefore, claims 1-17 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Segal et al. (hereinafter Segal) (US 10,923230 B2).
Claim 1 has been amended now to recite a method to enable personalized nutrition through the individualization of nutritional requirements and nutritional guidance in a subject or group of subjects, said method comprising the steps of 
measuring zero, one or more values of one or more metabolic and/or nutritional markers M from said subject or group of subjects (Segal; col. 25, lines 36-54), 
applying an adaptive Bayesian model on the zero, one or more values measured for the one or more markers M of step i) to derive individual distributions of expected values for each marker M in said subject or group of subjects (Segal; col. 25, lines 36-54), 
deriving from said individual distributions some individual reference Z scores and individual reference ranges for a given specificity level of each marker M (Segal; col. 27, lines 28-53), 
measuring one or more additional values for one or more markers M in said subject or group of subjects (Segal; col. 27, lines 28-53), 
comparing said one or more measured values to said one or more individual reference Z score and individual reference ranges, wherein a deviation of said one or more measured values from said one or more individual reference Z scores and ranges is indicative of a specific nutritional requirement in said subject or group of subjects (Segal; col. 12, lines 4-18, col. 27, lines 28-53), and 
providing a nutritional recommendation that would address said specific nutritional requirement of step v) (Segal; col. 12, lines 4-18).  

As per claim 2, Segal discloses the method of claim 1, wherein said zero, one or more values of one or more markers M are measured from a human subject or group of human subjects (Segal; col. 21, lines 47-56).  
As per claim 3, Segal discloses the method of claim 1, wherein the presence or absence of a specific nucleotide sequence associated to a genetic polymorphism of said one orApplication No. 16/608,3594 Docket No.: 57CMES-KAI 1802PA Preliminay Amendment more markers M or specific physiological status in said subject or group of subjects is inferred from said one or more values in step i) (Segal; col. 21, line 57 to col. 22, line 8).  

As per claim 4, Segal discloses the method of claim 3, wherein the presence of an E2 variant of marker Apolipoprotein E in said subject or group of subjects is inferred from measured alpha-tocopherol levels (Segal; col. 19, line 63 to col. 20, line 11).  

As per claim 5, Segal discloses the method of claim 1, wherein a deviation of said one or more measured values from said one or more individual reference Z scores and individual reference ranges for a given nutrient and/or micronutrient and/or additional markers is indicative of a specific nutritional requirement in step v) (Segal; col. 33, lines 36-46).  

As per claim 6, Segal discloses the method of claim 1, wherein said markers M are selected from fatty acids, amino acids, organic acids, minerals, hydrosoluble vitamins, liposoluble vitamins and other indicators of metabolic and/or nutritional status (Segal; col. 20, lines 34-41).  

As per claim 7, Segal discloses the method of claim 1, wherein said markers M are selected from metabolic and/or nutritional marker lists 1, 2, 3, 4, 5, 6, 7, and 8 (Segal; col. 14, line 64 to col. 15, line 4).  

As per claim 8, Segal discloses the method of claim 1, wherein said markers M are selected from metabolic and/or nutritional marker lists la, 2a, 4a, 5a, 6a, and 7a (Segal; col. 14, line 64 to col. 15, line 4).  

As per claim 9, Segal discloses the method of claim 1, wherein said zero, one or more values of one or more markers M are measured in one or more of blood, serum, plasma, red blood cells, white blood cells, urine, saliva, skin swab, hair, aqueous humour, or sweat (Segal; col. 3, lines 30-34).  

As per claim 10, Segal discloses the method of claim 9, wherein said zero, one or more values of one or more markers M are measured in blood (Segal; col. 3, lines 30-34).  

As per claim 11, Segal discloses a method of maintaining personal nutrient and micronutrient levels in a subject or group of subjects, said method comprising 
a. applying a statistical method on measured metabolic and/or nutritional marker levels in order to derive an individual reference range for a given nutrient (Segal; col. 26, line 61 to col. 27, line 10),
b. comparing the measurements of one or more additional metabolic and/or nutritional marker values to their individual reference ranges in order to define nutritional requirements in said subject or group of subjects (Segal; col. 12, lines 4-18, col. 27, lines 28-53), 
c. providing a recommendation that would address said nutritional requirements (Segal; col. 12, lines 4-18), 
d. providing a personalized nutrition management solution to said subject or group of subjects in order to correct deviations of the measured metabolic and/or nutritional marker values that are outside of the individual reference ranges towards values which are back within the individual reference ranges (Segal; col. 12, lines 4-18).  
As per claim 12, Segal discloses the method of claim 11, wherein the statistical method is an adaptive Bayesian model (Segal; col. 25, lines 36-54).  

As per claim 13, Segal discloses the method of claim 11, wherein said personalized nutrition management solution is a foodstuff, beverage and/or a supplement (Segal; abstract).  

As per claim 14, Segal discloses a method of obtaining individual reference ranges for a human subject or group of subjects using an adaptive Bayesian model, wherein specific nutritional needs are identified based on said ranges, and wherein a foodstuff, beverage, or supplement with a specific composition that would fulfill those nutritional needs is provided to the subject or group of subjects (Segal; col. 25, lines 36-54).  

As per claim 15, Segal discloses a device, system or apparatus that provides a nutritional recommendation and/or personalized nutrition management solution to a subject or group of subjects in need according to the method of claim 1 (Segal; col. 4, lines 1-7, col. 12, lines 4-18).

Newly added claim 16 recites the method of claim 1, wherein the nutritional recommendation is selected from the group consisting of C205n3, cholesterol, Apo Al, vitamin D2H, carnitine, and/or vitamin A (Segal; col. 21, line 44 to col. 22, line 8).

Newly added claim 17 recites the method of claim 1, wherein the nutritional requirement is HDL (Segal; col. 12, lines 50-57).


Response to Arguments
Applicant's arguments filed 03/04/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
Arguments about the 35 USC 101 Rejection:
Applicant argues that claims recite “providing a nutritional recommendation” which is similar to administration of a drug or other compound and this provides a practical application. In response, Examiner submits that the claims are directed to “providing nutritional recommendations that would address said specific nutritional requirement of step v)-comparing said one or more measured values to said one or more individual reference”, and the claims are directed to providing an outcome of a calculation to the individual (which is only data). 
Applicant argues that claims are similar to the example 43, that is provided in the guidance. Applicant states that example 43, claim 2 found to be eligible since it recites administration of the treatment. In response, Examiner submits that the claim 2 of example 43 is found eligible, since the administration of a therapeutic agent that is capable of treating NAS-3 and that is not a steroid. For instance, this limitation has more than a nominal relationship to the judicial exception because it uses the recited abstract idea in a manner that imposes a meaningful limit on it, i.e., the abstract idea is used to identify the patient as being nonresponsive to glucocorticoids, and the patient is then administered a treatment that is particular to that identified phenotype (i.e., a drug that is not a glucocorticoid or other steroid). Since the treatment itself was unconventional, the claim found to be eligible. On the other hand, claim 1 found to be ineligible, which recites “(a) calculating a ratio of C11 to C13 levels measured in a blood sample from a patient diagnosed with Nephritic Autoimmune Syndrome Type 3 (NAS-3) to identify the patient as having a nonresponder phenotype; (b)administering a treatment to the patient having a non-responder phenotype.”. The current claims are directed to comparing measured biomarker data of the individual with the reference data and provide nutritional recommendation based on the comparison, similar to claim 1 of the example 43. 
Also in claim 2 of example 43 the abstract idea is used to identify the patient as being nonresponsive to glucocorticoids, and the patient is then administered a treatment that is particular to that identified phenotype (i.e., a drug that is not a glucocorticoid or other steroid), which is used a judicial exception to identify patients in need of a particular treatment, and then administered the treatment to the identified patients. There is no administration of a treatment to an individual based on individual particular treatment requirement. The current claims are directed to providing recommendations (on what to eat or drink) and are not directed to treating a specific condition with a specific therapeutic compound and not directed to administering the specific therapeutic compound. 
Therefore, the arguments are not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Arguments about the 35 USC 102 Rejection:
	In response to Applicant’s argument bout Segal does not teach “measuring zero, one or more values of one or more metabolic and/or nutritional markers M from said subject or group of subjects” and “applying an adaptive Bayesian model on the zero, one or more values measured from the one or more markers M of step i) to derive individual distributions of expected values for each marker M in said subject or group of subjects”, Examiner submits that Segal teaches “Representative examples of “machine learning” procedures suitable for the present embodiments, including, without limitation, clustering, association rule algorithms, feature evaluation algorithms, subset selection algorithms, support vector machines, classification rules, cost-sensitive classifiers, vote algorithms, stacking algorithms, Bayesian networks,…” in col. 25, lines 36-54. Segal also teaches “According to some embodiments of the invention at least one of the first and the second databases comprises one or more multidimensional entries, each entry corresponding to an individual being characterized in the respective database by at least a partial microbiome profile of the individual.” In col. 3, lines 11-15, and “The multidimensional analysis procedure optionally and preferably comprises a machine learning procedure, such as one or more of the procedures described above. The purpose of the analysis is to determine patterns in the data that allow finding similarities among different entries in the database. For example, the analysis can include defining classification groups into which the database entries can be classified, and classifying the database entries according to the classification groups. Subsequently, entries can be labeled according to their classification. The multidimensional analysis can additionally or alternatively comprise the construction of a decision tree. Subsequently, the database can be updated to include the constructed decision tree. The multidimensional analysis can additionally or alternatively comprise extraction association patterns and/or association rules among features in the database. Subsequently, the database can be updated to include the association patterns and/or association rules. The multidimensional analysis can additionally or alternatively comprise ranking of features in the database, e.g., using feature evaluation algorithm. Subsequently, the database can be updated to include the ranks. The multidimensional analysis can additionally or alternatively comprise constructing a Bayesian network from at least a portion of the data of the database. Subsequently, the database can be updated to include the constructed Bayesian network. Other types of analyses are also contemplated.” In col. 30, lines 19-44.
	Applicant argues that Segal does not teach claim 4 limitation of “wherein the presence of an E2 variant of marker Apolipoprotein E in said subject or group of subjects is inferred from measured alpha-tocopherol levels”. In response, Examiner submits that Segal teaches “microbial signatures” in col. 19, line 63 to col. 20, line 11. Segal also teaches “Representative examples of metabolic pathways that are contemplated according to some embodiments of the present invention include, without limitation, at least citric acid cycle, respiratory chain, photosynthesis, photorespiration, glycolysis, gluconeogenesis, hexose monophosphate pathway, oxidative pentose phosphate pathway, production and (3-oxidation of fatty acids, urea cycle, amino acid biosynthesis pathways, protein degradation pathways such as proteasomal degradation, amino acid degrading pathways, biosynthesis or degradation of: lipids, polyketides (including, e.g., flavonoids and isoflavonoids), isoprenoids (including, e.g., terpenes, sterols, steroids, carotenoids, xanthophylls), carbohydrates, phenylpropanoids and derivatives, alkaloids, benzenoids, indoles, indole-sulfur compounds, porphyrines, anthocyans, hormones, vitamins, cofactors such as prosthetic groups or electron carriers, lignin, glucosinolates, purines, pyrimidines, nucleosides, nucleotides and related molecules such as tRNAs, microRNAs (miRNA) or mRNAs.” in col. 21, line 57 to col. 22, line 8.
	Therefore, arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626